583 So. 2d 809 (1991)
Darold TIBBETTS, Appellant,
v.
STATE of Florida, Appellee.
No. 90-1159.
District Court of Appeal of Florida, Fourth District.
August 14, 1991.
*810 Victoria Vilchez-Williams, Royal Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Melvina Racey Flaherty, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED. We have considered all of the points raised by appellant and find no reversible error. Specifically, we reject appellant's contention that he could not be found guilty of an attempt to purchase cocaine when the substance used by the police in the reverse sting operation involving appellant was fake cocaine. Cf. State v. Cohen, 409 So. 2d 64 (Fla. 1st DCA 1982).
ANSTEAD, LETTS and GUNTHER, JJ., concur.